                                   1

                                   2

                                   3

                                   4

                                   5                                 UNITED STATES DISTRICT COURT

                                   6                              NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8                                                          Case No. 19-md-02913-WHO (JSC)
                                         IN RE JUUL LABS, INC., MARKETING,
                                   9     SALES PRACTICES, AND PRODUCTS                        ORDER ON JOINT LETTER BRIEF
                                         LIABILITY LITIGATION                                 RE: COMPULSORY MEDICAL
                                  10                                                          EXAMINATIONS

                                  11                                                          Dkt. Nos. 1770

                                  12
Northern District of California
 United States District Court




                                  13
                                              Now pending before the Court is a Joint Letter Brief regarding the protocols to be followed
                                  14
                                       for the compulsory medical examinations (CMEs) of four plaintiffs to be performed over Zoom
                                  15
                                       video by psychiatrists selected by Defendants. (Dkt. No. 1770-2.)
                                  16
                                              Plaintiffs seek an order requiring the psychiatrists to identify and justify each diagnostic
                                  17
                                       test they intend to conduct during the CMEs and preclude the psychiatrists from asking questions
                                  18
                                       covered in deposition regarding each plaintiff’s tobacco use, medical history, and social history.
                                  19
                                       Defendants object and ague the agreed-to 4-hour time limit and notice of topics to be covered are
                                  20
                                       sufficient to safeguard against any theoretical abuse of the CME process and that the psychiatrists
                                  21
                                       should otherwise be free to perform their typical examination in accordance with the standard
                                  22
                                       practice in their fields. Plaintiffs’ requests are DENIED. The limits in place and notice are
                                  23
                                       sufficient. The psychiatrists – who have no connection to any party and have not worked for any
                                  24
                                       Defendant prior to this action – should be given fair leeway conduct the CMEs as they see fit.
                                  25
                                              Plaintiffs also seek permission for minor-plaintiff D.H.’s mother to attend the CME.
                                  26
                                       Defendants object. Plaintiffs’ request is DENIED. The presence of another individual in the
                                  27
                                       CME is outside the usual practice of the retained psychiatrists and could (here, likely would with
                                  28
                                   1   the presence of D.H.’s mother) impact how the plaintiff responds.

                                   2          Plaintiffs’ counsel also seek permission to observe the CMEs without their cameras on so

                                   3   that they can object to any questions that call for attorney-client privileged information and

                                   4   minimize the “risk of abuse” of the CME process that allegedly occurred in the Engle tobacco

                                   5   litigation. This request is also DENIED. The presence of others “in” the CME, even if not on

                                   6   camera and attending remotely, could not only impact how plaintiffs respond but also negatively

                                   7   disrupt the flow of the CME.

                                   8          Finally, Defendants seek permission to audio record the CMEs, through the standard Zoom

                                   9   functionality, and make the recordings available first to Plaintiffs (for a privilege review) and then

                                  10   to Defendants. Plaintiffs oppose, noting that recording is atypical and usually implemented only

                                  11   at the request of a plaintiff. Defendants’ request is DENIED. Audio-recording poses the same

                                  12   problems as having a person “in” the room: the plaintiff will likely respond differently knowing
Northern District of California
 United States District Court




                                  13   that the responses are being recorded.

                                  14          In sum, absent a significant risk of the abuse of the CME process – that has not been

                                  15   shown with respect to these proceedings – the CMEs should be conducted in their typical manner;

                                  16   with no one else attending or observing and with no recording.

                                  17          Plaintiffs’ administrative motion to file narrowly-tailored portions of the Joint Letter and

                                  18   Exhibit M under seal is GRANTED. (Dkt. No. 1770.) Good cause exists to seal the highly

                                  19   sensitive information regarding the minor.

                                  20          This Order disposes of Docket No. 1770.

                                  21          IT IS SO ORDERED.

                                  22   Dated: May 3, 2021

                                  23
                                                                                                     JACQUELINE SCOTT CORLEY
                                  24                                                                 United States Magistrate Judge
                                  25

                                  26

                                  27

                                  28
                                                                                         2
